

116 HR 4110 IH: Helping Communities Invest in Infrastructure Act
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4110IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Ms. Finkenauer (for herself and Mr. Stauber) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to increase a set-aside for the Rural Project Initiative of
			 the TIFIA program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Helping Communities Invest in Infrastructure Act. 2.Increase of set-asideSection 605(f)(1) of title 23, United States Code, is amended by striking $2,000,000 and inserting $3,000,000.
		3.National Surface Transportation and Innovative Finance Bureau
 (a)Annual progress reportSection 116 of title 49, United States Code, is amended by adding at the end the following:  (k)Annual progress reportNot later than 1 year after the date of enactment of this subsection, and annually thereafter, the Executive Director shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing—
 (1)the use of funds authorized under section 605(f) of title 23; and (2)the progress of the Bureau in carrying out the purposes described in subsection (b)..
 (b)OutreachSection 116(b)(1) of title 49, United States Code, is amended to read as follows:  (1)to provide assistance and communicate best practices and financing and funding opportunities to eligible entities for the programs referred to in subsection (d)(1), including by—
 (A)conducting proactive outreach to communities located outside of metropolitan or micropolitan statistical areas; and
 (B)coordinating with the Department of Agriculture’s Office of Rural Development, the Environmental Protection Agency’s Office of Community Revitalization, and any other agencies that provide technical assistance for rural communities as determined by the Director;.
 4.TIFIA application process reportSection 609(b)(2)(A) of title 23, United States Code, is amended— (1)in clause (iv), by striking and;
 (2)in clause (v), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (vi)whether the project is located in a metropolitan statistical area, micropolitan statistical area, or neither..
			